Title: To James Madison from William MacCreery, 28 June 1808
From: MacCreery, William
To: Madison, James



Dear Sir
28 June 1808

I had the pleasure of recieving the obliging letter you honored me with last month on the subject of Mr. Neilson’s desire to take charge of Such dispatches as Government might think proper to send to England in one of its own Vessels.
Mr. Neilson now finds that he can not wait for Such an opportunity, and purposes Sailing in the Packet which is to go from New York in eight or ten days.
May I now beg the further favor of you to suffer Mr. Graham to transmit to the Collector of the Port, a Passport for James C. Neilson, a Citizen of the U. S. where he will call & sign it agreeably to the new regulation.
He wishes to go from hence on Friday or Saturday next, & wou’d gladly take charge of any thing committed to his care.  I have the honor to be with the greatest Respect Sir Your mo: Ob &ca.

Wm. MacCreery


P. S.  Shou’d any thing be sent to go by Mr. Neilson, it had best be inclosed to the Collector.  I shall not be in Town again for Some Weeks.

